LaSalle Bank N.A. v Jagoo (2017 NY Slip Op 00638)





LaSalle Bank N.A. v Jagoo


2017 NY Slip Op 00638


Decided on February 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
BETSY BARROS, JJ.


2015-08685
 (Index No. 44037/07)

[*1]LaSalle Bank National Association, etc., appellant,
vSeelochanie Jagoo, et al., defendants.


Davidson Fink LLP, Rochester, NY (Larry T. Powell of counsel), for appellant.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Martin, J.), dated April 27, 2015, which denied its unopposed motion to vacate an order of reference of the same court dated November 13, 2008, and for a new order of reference, and, sua sponte, directed the dismissal of the complaint.
ORDERED that on the Court's own motion, the notice of appeal from so much of the order as, sua sponte, directed the dismissal of the complaint is deemed to be an application for leave to appeal from that portion of the order, and leave to appeal is granted (see CPLR 5701[c]); and it is further,
ORDERED that the order is reversed, on the law, without costs or disbursements, and the plaintiff's motion to vacate the order of reference dated November 13, 2008, and for a new order of reference is granted.
The Supreme Court should have granted the plaintiff's unopposed motion to vacate an order of reference dated November 13, 2008, and for a new order of reference. In support of its unopposed motion, the plaintiff demonstrated that the affidavit of merit submitted by prior counsel in support of the application for the initial order of reference could not be verified as correct (see U.S. Bank N.A. v Ahmed, 137 AD3d 1106, 1108; Deutsche Bank Natl. Trust Co. v Meah, 120 AD3d 465, 466). Additionally, the plaintiff submitted evidence that the defendants failed to answer the complaint, and also submitted the mortgage, the unpaid note, proof of the default of the defendant mortgagor, Seelochanie Jagoo, and demonstrated that, as a preliminary step in obtaining a judgment of foreclosure, the appointment of a referee to compute the amount owed in a new order of reference would be proper (see U.S. Bank N.A. v Ahmed, 137 AD3d at 1108; HSBC Bank USA, N.A. v Alexander, 124 AD3d 838, 839; Aurora Loan Servs., LLC v Shahmela Shah Sookoo, 92 AD3d 705, 707).
Furthermore, the Supreme Court erred in, sua sponte, directing the dismissal of the complaint. "A court's power to dismiss a complaint, sua sponte, is to be used sparingly and only when extraordinary circumstances exist to warrant dismissal" (U.S. Bank, N.A. v Emmanuel, 83 AD3d 1047, 1048; see U.S. Bank, N.A. v Razon, 115 AD3d 739, 740). Here, the court was not [*2]presented with any extraordinary circumstances warranting dismissal of the complaint (see Aurora Loan Servs., LLC v Gross, 139 AD3d 772, 774; U.S. Bank N.A. v Ahmed, 137 AD3d at 1109; Deutsche Bank Natl. Trust Co. v Meah, 120 AD3d at 466).
CHAMBERS, J.P., ROMAN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court